

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


FIFTH AMENDMENT TO TRADEMARK LICENSE AND SUPPLY AGREEMENT


This Fifth Amendment to Trademark License and Supply Agreement (“Fifth
Amendment”), made effective September 30, 2020 (the “Fifth Amendment Effective
Date”), amends the Trademark License and Supply Agreement dated May 28, 2014 by
and between Mission Pharmacal Company (“Mission”) and Retrophin, Inc. (together
with its affiliates, “Retrophin”) (such agreement as previously amended by the
amendments listed in Exhibit A to this Fifth Amendment, the “Agreement”).
WHEREAS, Mission and Retrophin now desire to further amend the Agreement, in
accordance with Section 25.4 thereof, to revise and supplement terms on cost
sharing and generic products and to resolve amounts between the parties under
the Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, it is agreed as follows:


1.Terminology. All references in this Fifth Amendment to “Sections” are to
sections of the Agreement. All capitalized terms used and not defined in this
Fifth Amendment, but defined in the Agreement, have the meanings given in the
Agreement. For clarity, all initially capitalized terms defined in this Fifth
Amendment, and used in amended Sections of the Agreement provided below, have
the meanings in the Agreement that are given in this Fifth Amendment.

2.Amendments.


a.Section 11 (Payment Procedures) is hereby amended to include new Sections
11.5, 11.6, 11.7 and 11.8 as follows:


“11.5 Annual FDA Program Fees. Mission will timely pay all required fees
assessed by the Food and Drug Administration (“FDA”) under the Prescription Drug
User/Program Fee Amendments or for annual Product reviews and required stability
studies for all Products (collectively, “FDA Regulatory Fees”). Retrophin shall
reimburse Mission for all FDA Regulatory Fees incurred and paid by Mission after
the Fifth Amendment Effective Date and shall remit such payment to Mission
within [***] days upon Retrophin’s receipt of an invoice therefor from Mission,
unless subject to a Dispute. Such invoice shall include reasonable back up for
the requested reimbursement, including but not limited to, copies of the
invoices for the FDA Regulatory Fees received by Mission and proof of payment by
Mission. Mission shall submit such invoices and reasonable backup to Retrophin
no later than [***] days of payment of the applicable
*** Certain Confidential Information Omitted
1
237476157 v1

--------------------------------------------------------------------------------



invoice by Mission for FDA Regulatory Fees. Mission will also provide to
Retrophin advance copies of the
invoices for such FDA Regulatory Fees within [***] days of receipt by Mission.


11.6. Pharmacovigilance (“PV”) Work. Mission will conduct pharmacovigilance and
related investigations for all Products as mutually agreed by the Parties.
Retrophin agrees to reimburse Mission on a monthly basis for the expenses
incurred by Mission for such PV services and related investigations properly
completed at a rate of $ [***] per hour of services, as summarized along with
other anticipated services to be rendered by Mission in Schedule 11.8. To
request reimbursement, Mission shall provide to Retrophin a monthly invoice
summarizing the PV services performed during the prior month and the costs
therefor. Mission shall keep accurate records for all PV services and related
investigations performed, and upon Retrophin’s request shall allow Retrophin to
examine such records for the purpose of verifying the correctness of the
requested reimbursement.


11.7 Timing of Invoices. Mission shall promptly submit invoices to Retrophin for
all reimbursements described in Sections 11.4, 11.5 and 11.6, in accordance with
the terms therein. In no event shall Retrophin be obligated to provide
reimbursement for any fees and expenses (including FDA Regulatory Fees) for
which Mission failed to submit an invoice for reimbursement within [***] of
Mission’s receipt of invoice(s) for such fees and expenses.


11.8    No Reimbursement of Other Fees or Expenses. Other than as explicitly set
forth (and as applicable) in this Section 11 or Schedule 11.8, Retrophin shall
not be obligated to pay or reimburse Mission for any additional fees or expenses
associated with the manufacture, labeling, or regulatory maintenance of the
Products unless such fees or expenses are mutually agreed to in writing by
Mission and Retrophin.”


b.Section 18.0 (Authorized Generics) is hereby amended and restated in its
entirety as follows:


“18.0 Authorized Generics. If a Third Party generic of a Product (“Third Party
Generic Product”) enters the Territory, Mission shall have the right to sell,
distribute, and supply its own generic version of the Product (“Mission Generic
Product”) under the following terms:


18.1    Such Mission Generic Product shall not use the Trademark (or any other
mark confusingly similar thereto) and shall not incorporate Project Know-How
unless the Third Party Generic Product is a generic of the 300 mg enteric coated
tablet of Product.


18.2    In the event Mission elects to commercialize a Mission Generic Product
incorporating or using Project Know-How, Retrophin may terminate this Agreement.
*** Certain Confidential Information Omitted
2
237476157 v1

--------------------------------------------------------------------------------





18.3    At least [***] days prior to Mission or Mission’s affiliates selling,
distributing or supplying any Mission Generic Product, Mission shall give
written notice to Retrophin of such intention and, upon Retrophin’s election,
the Parties shall negotiate in good faith a mutually acceptable agreement with
respect to Retrophin’s acquisition of rights to the Mission Generic Products.


18.4    Prior to granting any right to sell, distribute or supply any Mission
Generic Product to a Third Party, Mission shall give written notice to Retrophin
of such intention as provided in Section 18.3 and Retrophin shall have [***]
days from its receipt of such notice to provide written notice to Mission (the
“Retrophin Notice”) that Retrophin wishes to negotiate such right. The Retrophin
Notice shall include the terms and conditions under which Retrophin wishes to
obtain such rights, including detailed financial terms. If Retrophin delivers a
Retrophin Notice to Mission within such [***]-day period, then Retrophin and
Mission shall negotiate in good faith a mutually acceptable agreement with
respect to Retrophin’s acquisition of rights to the Mission Generic Products;
provided that, if the Parties do not enter into such an agreement on mutually
acceptable terms within [***] days after the date of the Retrophin Notice or
such longer period as agreed to in writing by the Parties, then Mission shall
have no further obligation to Retrophin to negotiate such an agreement and
Mission thereafter shall be free to grant such rights with respect to the
Mission Generic Product to a Third Party (i) on principal financial terms that
are, in the aggregate, equal to or more favorable to Mission than the terms last
offered in writing to Mission by Retrophin or (ii) on any other terms as long as
Mission first gives Retrophin a [***]-day period to enter into an agreement on
the same terms.”


c.     Exhibit A to the Agreement, THIOLA® Trademark, is hereby deleted and
replaced with Exhibit A, THIOLA® and THIOLA EC® Trademarks, attached hereto.


d.     Exhibit B to the Agreement, THIOLA® PRODUCT SPECIFICATIONS, is hereby
deleted and replaced with Exhibit B, THIOLA® and THIOLA EC® PRODUCT
SPECIFICATIONS, attached hereto.

3.One-Time Payment to Mission by Retrophin to Resolve Amounts under the
Agreement. Retrophin hereby agrees that within ten (10) days from the Fifth
Amendment Effective Date, Retrophin shall pay Mission the amount of Four Million
Five Hundred Ninety-Three Thousand Three Hundred Eighty-Two United States
Dollars ($4,593,382.00) to resolve amounts under the Agreement prior to the
Fifth Amendment Effective Date. Mission agrees that Retrophin and all current or
former officers, directors, employees, agents, attorneys, insurers, parents,
subsidiaries, affiliates, and successors of Retrophin (collectively, the
"Retrophin Parties”) shall not have any liability
*** Certain Confidential Information Omitted
3
237476157 v1

--------------------------------------------------------------------------------



or responsibilities for any liabilities, debts or obligations of any kind, known
or unknown, that have been asserted by Mission, could have been asserted by
Mission, or which accrued between Retrophin and Mission prior to the Fifth
Amendment Effective Date, except for (i) any disputes that arise under this
Fifth Amendment and/or (ii) the currently outstanding invoices/amounts that are
listed on Exhibit B to this Fifth Amendment. Mission agrees that it will not
initiate or pursue any litigation, claim or proceeding against the Retrophin
Parties which is covered by this Paragraph 3, and will refrain from filing or
making (or encouraging, soliciting or assisting any other individual or entity
to file or make) any complaint, claim or allegation with any governmental,
administrative or other regulatory authority regarding such matters. The terms
of this Fifth Amendment will remain confidential and will not be revealed,
disclosed, or discussed in any manner or form whatsoever (other than to indicate
only that the matter has been resolved amicably) except (a) as required by
compulsory process, (b) on a confidential basis to the Parties' respective
lenders, insurers, legal, tax, accounting, or similar professional advisors, or
attorneys-in-fact, or in order to fulfill its disclosure obligations under
Securities and Exchange Commission rules and regulations.



5.Agreement In Full Force and Effect. Except to the extent the Agreement is
explicitly amended by this Fifth Amendment, the Agreement will remain in full
force and effect in accordance with its terms.


6.Entire Agreement. All noted Amendments to the Agreement, including this Fifth
Amendment and the Agreement, together constitute the entire agreement of the
parties hereto with respect to the topics addressed therein and supersedes any
and all prior agreements, whether oral or in writing between the parties hereto
with respect to subject matter hereof. This Fifth Amendment may not be amended,
modified or supplemented except by written agreement of the parties hereto. This
Fifth Amendment may be executed in one or more counterparts, each of which will
be an original and all of which together will constitute one instrument. This
Fifth Amendment may be executed and delivered by facsimile signature, PDF, or
any electronic signature complying with the U.S. federal ESIGN Act of 2000
(e.g., www.docusign.com), any of which signatures shall have the same force and
effect as original signatures.




IN WITNESS HEREOF, the undersigned have executed this Fifth Amendment on the day
and year first above written.
[SIGNATURE PAGE FOLLOWS]




*** Certain Confidential Information Omitted
4
237476157 v1

--------------------------------------------------------------------------------



RETROPHIN, INC.                MISSION PHARMACAL COMPANY






By:/s/ Laura Clague                By: /s/ Thomas J. Dooley
Name: Laura Clague                Name: Thomas J. Dooley
Title: Chief Financial Officer            Title: Chief Financial Officer


































[Signature page of Fifth Amendment to Trademark License and Supply Agreement
between Retrophin and Mission Pharmacal]


5
237476157 v1

--------------------------------------------------------------------------------



Schedules and Exhibits
Exhibits to the Fifth Amendment

Exhibit APrior Amendments to AgreementExhibit BInvoices due to Mission from
Retrophin as of the Fifth Amendment Date



Exhibits to the Agreement

Exhibit AThiola® And Thiola EC® TrademarksExhibit BProduct Specifications -
Thiola® And Thiola EC® Product Specifications



Schedules

Schedule 11.8Annual Purchase Price Adjustment, Ancillary Services, and Other
Fees and Pass Thru Fees





6
237476157 v1

--------------------------------------------------------------------------------



Exhibit A to Fifth Amendment - Prior Amendments to Agreement


1.First Amendment to Trademark License and Supply Agreement, dated July 28,
2014.


2.Second Amendment to Trademark License and Supply Agreement, dated September
24, 2015.


3.Third Amendment to Trademark License and Supply Agreement, dated March 17,
2016.


a.Amendment One to the Third Amendment to Trademark License and Supply
Agreement, dated September 12, 2016.


b.Amendment Two to the Third Amendment to Trademark License and Supply
Agreement, dated November 3, 2017.


4.Fourth Amendment to Trademark License and Supply Agreement, dated November 28,
2018.








7
237476157 v1

--------------------------------------------------------------------------------



Exhibit A
THIOLA® and THIOLA EC® Trademarks



MarkApp No./Reg. No.Goods/ClassTHIOLA863019Detoxifying agents in tablet and
liquid form. (Class 5)THIOLA1,560,431Pharmaceutical preparations, namely,
preparations for the care of the liver and treatment if liver disorders;
preparations for the care of epidemic disorders and for radiation protection;
preparations for the care if cataract and for cystinuria treatment; treatment
preparations for hypertension; preparations for bronchitis treatment and
expectorants; and preparations for immunomodulator. (Class
5)THIOLA4,632,504Pharmaceutical preparations, namely, preparations for the
prevention and treatment of kidney stones, kidney disorders, and diseases of the
kidney. (Class 5)THIOLACommon Law RightsPharmaceutical preparations, namely,
preparations for the prevention and treatment of kidney stones, kidney
disorders, and diseases of the kidney.TIOLA EC5,904,582Pharmaceutical
preparations, namely, preparations for the prevention and treatment of kidney
stones, kidney disorders, and diseases of the kidney. (Class 5)







8
237476157 v1

--------------------------------------------------------------------------------



Exhibit B
PRODUCT SPECIFICATIONS


THIOLA® and THIOLA EC® PRODUCT SPECIFICATIONS


1. THIOLA®:


Form: White, round tablets imprinted with "M".


Field of Use: Treatment of cystine kidney stones.


Composition:


Active Ingredients:                    Quantity:


Tiopronin [N-(2-mercaptopropionyl) glycine]    100 mg


The product may also include one or more of the following inactive ingredients:


calcium carbonate
carnauba wax
ethyl cellulose
eudragit E 100
hydroxy-propyl cellulose
lactose
magnesium stearate
providone
sugar
talc
titanium dioxide


2. THIOLA EC®:


Form: White, round, delayed release tablets imprinted with "T1" and “T3”.


Field of Use: Treatment of cystine kidney stones.


Composition:


Active Ingredients:                    Quantity:


Tiopronin [N-(2-mercaptopropionyl) glycine]    100 mg and 300 mg


The product may also include one or more of the following inactive ingredients:


9
237476157 v1

--------------------------------------------------------------------------------



Hydroxypropyl Cellulose (Low Substitute) NF
Lactose Monohydrate, NF
Magnesium Stearate, NF
Lactose (Monohydrate), NF
Hydroxypropyl Cellulose NF
Hydroxypropyl Cellulose (Low Substitute) NF
Magnesium Stearate, NF
Hypromellose E5 (Anycoat-C AN5)
Eudragit L 100-55
Talc, USP
Triethyl Citrate, NF







10
237476157 v1